HOPKINSON, District Judge.
As to the claim being satisfied, or the debt discharged, by the discontinuance, there is no such law. A discharge from a ca. sa. on a judgment, is a legal satisfaction; but not from mesne process, or by discontinuance of the suit If the debt were satisfied, it might be ground of final decree in favor of libellant, but not of quashing the suit, even if he could show a receipt or release.
The rule that no one shall be twice vexed for the same claim, applies only to the bail; and does not afford ground to quash the proceedings. On such a hearing, the court will take care that the defendant is not held to bail in two places at one time, but never dismiss the suit. We leave the respondent to his plea. Rule discharged.